internal_revenue_service p o box cincinnati oh number release date date date legend x scholarship dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates that you will operate a grant-making program called x the purpose of x is to provide educational grants in the form of scholarships that will be used for qualified_tuition_and_related_expenses your grants will be provided to individuals without regard to educational_institution or geographical location the number of grants that you will make annually will be based on the needs of the applicants and the availability of funds of x no recipients of the grants will be disqualified persons x will be publicized to members of the community by word of mouth through your trustees and by past scholarship recipients you intend on informing as many individuals as possible about x to ensure a large enough pool of applicants and therefore an unbiased letter catalog number 58263t selection process including approximately annual potential applicants most of your applicants will be from the general location of the local community but you will not limit the applicants to that community your application process will be open to any student attending or seeking to attend a college preparatory or post-secondary education your key criterion for choosing grant recipients will be a demonstrated commitment to enhancing one’s knowledge by enrolling in various classes or seminars provided by an educational_institution the grant recipient must be a student attending or seeking to attend an educational_institution and the grant must be used for the recipient’s tuition and related expenses at the educational_institution to ensure that the criterion of a demonstrated commitment to enhancing one’s knowledge is met you will only pay for the costs associated with education each recipient must provide a listing of courses taken and a copy of the grades received upon completion of the course you also will contact each grant recipient to discuss their education grant funds will be paid directly to the educational_institution to cover tuition expenses if the particular educational_institution does not accept payments you will pay the individual recipients directly the grant recipient must agree in writing to use the grants for enrollment in an educational_institution or for expenses associated with education you will retain complete records of all grants awarded the records will contain the name and address of the grantees including any relationship of any grantee to you or to any of your directors or officers the completed application of each grantee the amount of the grant the date s of each grant payment and evaluation reports from the grantees you will require a written progress report from each grantee annually and you will mandate that receipts be provided from the grantee to substantiate the use of grant funds and how such use fulfilled the grant purpose if you determine that all or part of a grant is being diverted from its intended purposes you will take all reasonable and appropriate steps to recover funds and or to ensure the restoration of the diverted funds you will take legal action if deemed appropriate under the circumstances you will not discriminate on the basis of race religion or any other preferential basis you will award grants on an objective and non-discriminatory basis you will not award grants to compensate recipients for performing personal services for you any grantor trustee or other related_party you will not award grants to any creator founder officer director or to members of the founder’s family or to any disqualified_person or for a purpose that is inconsistent with the purposes set forth in sec_170 of the internal_revenue_code basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 letter catalog number 58263t the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter enclosure notice redacted letter sincerely holly o paz director exempt_organizations rulings and agreements letter catalog number 58263t
